Exhibit 10.7
 
 
[logo_sm.jpg]
EMPLOYMENT AGREEMENT
 
    THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of this 22nd
day of June 2010 (the “Effective Date”) by and between William M. Perkins
(“Executive”) and Verecloud, Inc., a Nevada corporation (the “Company”).
 
R E C I T A L S
 
    WHEREAS, each of Executive and the Company desires that Executive be
employed in the capacity set forth below, under the terms and conditions set
forth herein;
 
    NOW, THEREFORE, in consideration of the foregoing and the following
representations, warranties, covenants and agreements, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Executive and the Company, intending to be legally bound hereby,
agree as follows:
 
Section 1.               Position and Duties.
 
Executive shall be employed as the Chief Technology Officer of the Company and,
subject to the general control of the President, Chief Executive Officer and/or
Board of Directors, shall perform such responsibilities as are reasonably
required of Executive by the President, Chief Executive Officer and/or Board of
Directors together with those generally commensurate with the responsibilities
performed by the Chief Technology Officer in similarly situated
companies.  Executive shall perform Executive’s duties in good faith and shall
devote Executive’s full business time and effort to the performance of
Executive’s duties hereunder.  The foregoing shall not preclude Executive from
engaging in civic, charitable or religious activities or from devoting a
reasonable amount of time to private investments or, with the consent of the
Chief Executive Officer, from serving on the boards of directors of other
entities, as long as such activities and service do not materially interfere or
conflict with Executive’s responsibilities to the Company.
 
Section 2.              At-Will Employment.


The parties agree that Executive’s employment with the Company shall be
“at-will” employment and may be terminated at any time with or without Cause at
the option of either the Company or Executive.  No provision of this Agreement
shall be construed as conferring upon Executive a right to continue as an
employee of the Company.
 
 
1

--------------------------------------------------------------------------------



 
Section 3.               Compensation.
(a) Base Compensation.  For all services to be rendered pursuant to this
Agreement by Executive, and subject to the other terms and conditions of this
Agreement, Executive shall receive base salary at a rate of $180,000.00 per
annum, or such higher rate as the Company’s Board of Directors may determine
from time to time (the “Base Salary”), payable in accordance with the Company’s
normal payroll practices.  
 
(b) Incentive Compensation.  The Company shall award the Executive annual
incentive compensation (“Incentive Compensation”) as the Board may from time to
time approve including without limitation awards based upon the attainment of
one or more financial and/or other performance targets; provided that any
Incentive Compensation shall be paid so as not to constitute a “deferral of
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the Department of Treasury Regulations and
other interpretive guidance promulgated thereunder (collectively, “Section
409A”), or shall otherwise comply with the payment requirements of Section
409A.  Any compensation paid to the Executive as Incentive Compensation shall be
in addition to the Base Salary.  The Company’s Compensation Committee shall
review the Executive’s Incentive Compensation annually to ensure that the
target(s) remains competitive with other similarly situated
companies.  Executive shall be paid pursuant to the pre-approved Incentive
Compensation Plan as approved by the Board of Directors.
 
(c) Stock Options.  Executive shall be granted an incentive stock option (the
“Stock Option”) to purchase a total of 350,000 shares of the Company’s common
stock pursuant to the terms and conditions of the Verecloud, Inc. 2009 Equity
Incentive Plan (the “Equity Plan”)  and a written Incentive Stock Option
Agreement to be entered into by and between the Company and the Executive as of
the Effective Date in substantially the form attached hereto as Exhibit A (the
“Stock Option Agreement”), which documents are incorporated herein by
reference.  The Stock Option shall have an exercise price, vesting schedule, and
other terms as stated in the employee’s ISO agreement.


Section 4.              Other Benefits.
 
    Executive shall be eligible to participate in all employee and executive
benefit plans and executive compensation programs to the extent established and
maintained by the Company for its senior executives and in accordance with such
plans and programs, including (if so put into place and maintained) savings or
profit-sharing plans, life, disability, health, accident and other insurance
programs, and similar plans or programs.  Executive shall accrue four weeks paid
vacation per year and be entitled to paid holidays in accordance with the
Company’s vacation policy.
 
 
2

--------------------------------------------------------------------------------


Section 5.              Business Expense and Travel.


Executive is authorized to incur and shall be reimbursed for all necessary and
reasonable travel, entertainment and other business expenses incurred in the
course of the performance of his duties and responsibilities pursuant to this
Agreement.  “Reasonable” expenses shall be consistent with the Company’s policy
for its executive management.  Such reimbursement is subject to the submission
to the Company by the Executive of invoices and receipts or other appropriate
documentation and/or vouchers for all such expenses as soon as reasonably
practicable following their incurrence.


Section 6.               Termination of Employment Without Cause or for Good
Reason.


Except as otherwise provided by Section 7 with respect to certain terminations
of employment in connection with a Change of Control, if the Executive’s
employment terminates in a Qualifying Termination, then, subject to his
execution and nonrevocation of a release of all claims arising out of
Executive’s employment or the termination thereof (“Release”) on or prior to the
30th day following the Qualifying Termination, commencing with the first
standard payroll date occurring on or after the 30th day following the date of
the Qualifying Termination, the Company shall pay to Executive an amount equal
in total to six (6) times the monthly amount of Executive’s Base Salary in
effect on the date of the Qualifying Termination in six monthly installments.


Section 7.              Termination in Connection with a Change of Control.


If Executive’s employment terminates as a result of a Qualifying Termination at
any time during the period commencing three (3) months prior to a Change of
Control and ending twelve (12) months following a Change of Control, then,
subject to his execution and nonrevocation of the Release on or prior to the
30th day following the Qualifying Termination, on the first standard payroll
date occurring on or after the 30th  day following the date of the Qualifying
Termination, the Company shall pay to Executive a lump sum cash amount equal in
total to the sum of (a) the amount of Executive’s bonus earned with respect to
the calendar year immediately prior to the calendar year in which the Qualifying
Termination occurs, plus (b) 1.0 times (x) Executive’s then current annual Base
Salary (without taking into account any reduction in Base Salary that could
trigger a termination for Good Reason) or, if greater, (y) Employee’s initial
Base Salary under this Agreement, in each case less applicable withholding taxes
or other withholding obligations of the Company, plus (c) 12.0 times the monthly
premium amount for the Executive's medical, hospitalization and dental coverage
under the Company’s group medical, hospitalization and dental benefit
plans determined on the date of the Qualifying Termination.
 
 
 
3


--------------------------------------------------------------------------------


Section 8.               Definitions.
 
(a) “Cause” means:
    (i) the failure by Executive to follow the lawful directives of the Chief
Executive Officer or Board of Directors of the Company (within the scope of
Executive’s duties hereunder) within fifteen (15) days after receiving written
notice from the Company specifying the nature of the failure (which notice shall
only be required in connection with the first instance of repeated failures of a
similar nature);
 
    (ii) the Executive's willful commission of an act which constitutes fraud,
misappropriation, embezzlement, or intentional misconduct against the Company or
its respective shareholders, customers or creditors;
 
    (iii) a willful violation by Executive of a federal, state or local law or
regulation applicable to the business of the Company that is materially and
demonstrably injurious to the Company (as the case may be);
 
    (iv) the conviction of a felony or crime involving moral turpitude;
 
    (v) the commission of any felony that causes a material adverse effect upon
the Executive's ability to perform his duties, or that would have a material
adverse effect on the Company or its ability to conduct business; or
 
    (vi) alcoholism, drug addiction or dependency which causes a material
adverse effect upon the Executive's ability to perform his duties for a period
in excess of thirty (30) consecutive days (including time spent in
rehabilitation);
 
No act, or failure to act, by Executive shall be considered “willful” unless
committed intentionally and without good faith and without a reasonable belief
that the act or omission was in the Company’s best interest.
 
(b) “Change of Control” means the occurrence in a single transaction or in a
series of related transactions, any of the following events, to the extent such
event or events constitute a “change in control event,” as defined in Treasury
Regulation Section 1.409A-3(i)(5):
 
    (i) the Company sells, leases, or exchanges, or agrees to sell, lease, or
exchange, all or substantially all of its assets to any other person or entity;
 
    (ii) any person or entity, including a “group” as contemplated by Section
13(d)(3) of the Exchange Act, acquires or gains ownership or control (including,
without limitation, power to vote) of more than 50% of the outstanding shares of
the Company's voting stock (based upon voting power), or
 
    (iii) a majority of the individuals serving on the Company's board of
directors (each a “Director”) are replaced during any twelve-month period by
individuals whose appointment or election is not endorsed by a majority of the
Directors before the date of such appointment or election.
 
 
4

--------------------------------------------------------------------------------


 
    (c) “Disability” means that Executive has been unable to perform his duties
hereunder as the result of his incapacity due to physical or mental illness or
injury, and such inability, at least twenty-six (26) consecutive weeks after its
commencement, is determined to be total and permanent by a physician selected by
Executive or Executive’s legal representative and acceptable to the Company or
its insurers (such agreement as to acceptability not to be unreasonably
withheld).  Termination resulting from Disability may only be effected after at
least thirty (30) day’s written notice by the Company of its intention to
terminate Executive’s employment.
 
    (d) “Good Reason” means the occurrence of any of the following without
Executive’s prior written consent:
 
       (i) the failure by the Company to perform any of its material obligations
to Executive under this Agreement (other than the performance of monetary
obligations during any period that the Company is unable to make any general
payroll distribution to the employees of the Company) within fifteen (15) days
after receiving written notice from Executive specifying the nature of the
failure (which notice shall only be required in connection with the first
instance of repeated failures of a similar nature);
 
        (ii) a willful act by the Company that constitutes fraud,  or misconduct
against Executive and that (without fault of Executive) is demonstrably
injurious (by more than a de minimis amount) to Executive (provided, that no
act, or failure to act, by the Company shall be considered “willful” unless
committed intentionally and without good faith);
 
        (iii) the material reduction of Executive’s duties, authority,
responsibilities, or reporting relationships relative to Executive’s duties,
authority, responsibilities, job title, or reporting relationships as in effect
immediately prior to such reduction, or the assignment to Executive of such
reduced duties, authority, responsibilities, job title, or reporting
relationships (other than such reduction following the occurrence of an event
described under Item 401(f) of Regulation S-K with respect to Executive);
 
             (iv) a material reduction (unless such reduction is made, pursuant
to a valid business purpose, proportionately to reductions affecting each other
member of the Company’s executive management) by the Company in the base salary
of Executive below the amount in place as in effect immediately prior to such
reduction; or
 
              (v) a material breach by the Company of the terms of this
Agreement, including the failure of the Company to obtain the assumption of this
Agreement by any successors under the terms set forth in Section 10(a) hereof.;

provided that the Executive notifies the Company in writing of the existence of
any condition or event constituting Good Reason on or prior to the 60th day
following the initial existence of such condition or event and the Company does
not cure or remedy the condition or event on or prior to the 90th day following
its receipt of such notice.
 
 
 
5


--------------------------------------------------------------------------------


 
    (e) A “Qualifying Termination” occurs upon:
 
   (i) the termination of the Executive’s employment hereunder by the Company
for any reason other than Cause, death or Disability; or
 
     (ii) the termination of the Executive’s employment hereunder by the
Executive due to Good Reason not resulting from a Change of Control within six
(6) months following the initial existence of one or more of the events
constituting Good Reason.


Section 9.              No Mitigation.
 
    Executive shall not be required to mitigate the amount of any payment or
benefit contemplated by Section 6 or Section 7, nor shall any such payment or
benefit be reduced by any earnings or benefits that Executive may receive from
any other source.


Section 10.             Attorneys Fees, Costs and Expenses.
 
    The Company shall promptly reimburse Executive, on a monthly basis, for the
reasonable attorney fees, costs and expenses incurred by Executive in connection
with any action brought by Executive to enforce his rights hereunder.  In the
event Executive is not the prevailing party, Executive shall repay such
reimbursements.  The prevailing party shall be determined based upon the
applicable court’s determination of which party prevailed on the major contested
issues, with reference to the amount awarded or agreed to and without regard to
whether or not the action resulted in a final judgment or was settled.


Section 11.             Parachute Payments.
(a) Notwithstanding anything in this Agreement to the contrary, if it is
determined by the Company's independent accounting firm (the “Accountants”) that
the aggregate amount of the payments and benefits made or provided to the
Executive under this Agreement or otherwise (the “Payments”) would constitute a
“parachute payment” as defined in Code Section 280G(b)(2), the Executive shall
receive the Payments unless the (a) after-tax amount that would be retained by
the Executive (after taking into account all federal, state and local income
taxes payable by the Executive and the amount of any excise taxes payable by the
Executive under Code Section 4999 that would be payable by the Executive (the
“Parachute Tax”) if the Executive were to receive the Payments has a lesser
aggregate value than (b) the after-tax amount that would be retained by the
Executive (after taking into account all federal, state and local income taxes
payable by the Executive) if the Executive were to receive the Payments reduced
to the largest amount as would result in no portion of the total payments being
subject to Excise Taxes (the “Reduced Payments”), in which case the Executive
shall be entitled only to the Reduced Payments.
 
 
6

--------------------------------------------------------------------------------


(b) For purposes of making the calculations required by this Agreement, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Code Sections 280G and 4999, provided that the
Accountant’s determinations must be made with substantial authority (within the
meaning of Code Section 6662).  Unless the Company and Executive otherwise agree
in writing, any determination required under this Section 11 shall be made in
writing by the Accountants.  The Accountants shall provide detailed supporting
calculations both to the Company and the Executive within fifteen (15) business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company.  The Company and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 11.  All fees and expenses of the Accounting Firm shall be borne solely
by the Company.
 
(c) If the Executive is to receive Reduced Payments, the Payments payable will
be reduced or eliminated in the following order:  (1) cash payments, (2) taxable
benefits, (3) nontaxable benefits and (4) accelerated vesting of equity awards.
 
(d) The federal tax returns filed by the Executive (and any filing made by a
consolidated tax group which includes the Company) shall be prepared and filed
on a basis consistent with the determination of the Accountants with respect to
the Parachute Tax payable by the Executive.  The Executive shall make proper
payment of the amount of any Parachute Tax, and at the request of the Company,
provide to the Company true and correct copies (with any amendments) of his
federal income tax return as filed with the Internal Revenue Service, and such
other documents reasonably requested by the Company, evidencing such payment.


Section 12.            Other Agreements.
 
    Executive and the Company shall, effective as of the Effective Date, enter
into the agreements set forth below (collectively, the “Other Agreements”):
(a) the Indemnity Agreement attached hereto as Exhibit B; and
 
(b) the Non-Disclosure, Proprietary Information and Inventions Agreement
attached hereto as Exhibit C.
 
(c) the Verecloud, Inc. 2009 Equity Incentive Plan Incentive Stock Option
Agreement attached hereto as Exhibit D.
 
 
7


--------------------------------------------------------------------------------


Section 13.             Notices.


All notices or other communications required or permitted hereunder shall be in
writing and shall be deemed duly given upon (a) transmitter’s confirmation of a
receipt of a facsimile transmission, (b) confirmed delivery by a standard
overnight carrier or when delivered in person to below named recipients, or (c)
the expiration of three (3) business days after the day when mailed by certified
or registered mail, postage prepaid, addressed to the parties at the following
addresses (or at such other address as the parties hereto shall specify by like
notice):


If to the Company:


6560 South Greenwood Plaza Boulevard, Suite 400
Englewood, Colorado 80111
Attention:  John McCawley
Facsimile:  (303) 221-0917


If to Executive:
 
6789 E. Lake Circle
Centennial, CO  80111
Attention:  William M. Perkins
 
Section 14.             General Provisions.
(a) Successors and Assigns.  The benefits and obligations under this Agreement
shall be binding upon and shall inure to and may be enforced by Company and its
successors and by Executive and Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.  The Company shall require any successor (whether direct or indirect
and whether by purchase, lease, merger, consolidation, liquidation or
otherwise), by a written agreement in substance and form satisfactory to
Executive, to assume this Agreement and to agree expressly to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of a succession.  The Company’s failure to
obtain such agreement prior to the effectiveness of a succession shall be a
material breach of this Agreement and shall entitle Executive to all of the
compensation and benefits to which Executive would have been entitled hereunder
if Executive’s employment had been terminated through a Qualifying Termination,
on the date when such succession becomes effective.
 
 
8

--------------------------------------------------------------------------------


(b) Governing Law; Venue.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO, WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF.  THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER AGREEMENTS
SHALL BE TRIED AND LITIGATED ONLY IN THE STATE, AND TO THE EXTENT PERMITTED BY
APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF DOUGLAS, COLORADO.  EACH
OF THE PARTIES HERETO WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
14(b).  EACH OF THE PARTIES HERETO REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER
AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, TO THE EXTENT
PERMITTED BY LAW, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.
 
(c) Entire Agreement/Modification.  This Agreement and the Other Agreements
represent the entire agreement of the parties with respect to the subject matter
hereof and shall supersede any and all previous contracts, arrangements,
discussions or understandings between the parties hereto with respect to the
subject matter hereof.  This Agreement may not be modified or amended except by
an instrument in writing signed by each of the parties hereto.
 
(d) Withholding.  The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold.  The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.
 
(e) Section 409A.
 
    (i) General.  The parties acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and the
parties agree to use their best efforts to achieve timely compliance with,
Section 409A, including without limitation any such regulations or other
guidance that may be issued after the Effective Date.  Executive shall have no
right to designate the year of payment of any amount under this
Agreement.  Notwithstanding any provision of the Agreement to the contrary, in
the event that the Company determines that any compensation or benefits payable
or provided under the Agreement may be subject to Section 409A, the Company may
adopt (without any obligation to do so or to indemnify the Executive for failure
to do so) such limited amendments to the Agreement and appropriate policies and
procedures, including amendments and policies with retroactive effect, that the
Company reasonably determines are necessary or appropriate to (i) exempt the
compensation and benefits payable under the Agreement from Section 409A and/or
preserve the intended tax treatment of the compensation and benefits provided
with respect to the Agreement or (ii) comply with the requirements of Section
409A.
 
 
9

--------------------------------------------------------------------------------


 
(ii)  Separation from Service. Notwithstanding any provision to the contrary in
this Agreement:
(A) no amount shall be payable pursuant to Section 6 or Section 7 unless the
termination of the Executive’s employment constitutes a “separation from
service” within the meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations;
 
(B) if the Executive is deemed at the time of his separation from service to be
a “specified employee” for purposes of Code Section 409A(a)(2)(B)(i), to the
extent delayed commencement of any portion of the termination benefits to which
the Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Code Section 409A(a)(2)(B)(i) (any such delayed
commencement, a “Payment Delay”), such portion of the Executive’s termination
benefits shall not be provided to the Executive prior to the earlier of (1) the
expiration of the six-month period measured from the date of the Executive’s
“separation from service” with the Company (as such term is defined in the
Department of Treasury Regulations issued under Section 409A) or (2) the date of
the Executive’s death.  Upon the earlier of such dates, all payments deferred
pursuant to this section shall be paid in a lump sum to the Executive, and any
remaining payments due under the Agreement shall be paid as otherwise provided
herein.  The determination of whether the Executive is a “specified employee”
for purposes of Code Section 409A(a)(2)(B)(i) as of the time of his separation
from service shall be made by the Company in accordance with the terms of
Section 409A (including without limitation Section 1.409A-1(i) of the Department
of Treasury Regulations and any successor provision thereto); and
 
(C) for purposes of Section 409A, the Executive’s right to receive installment
payments pursuant to Section 6 shall be treated as a right to receive a series
of separate and distinct payments.
 
(iii) Reimbursements.  The reimbursement of any expense under Section 5 shall be
made no later than December 31 of the year following the year in which the
expense was incurred.  The amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year.


Signature page follows.
 
 
 
 
 
 
10
 
 

--------------------------------------------------------------------------------


           IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement on the day and year first above written.




Verecloud, Inc.
 

 

By: /s/ John McCawley    
John McCawley
Chief Executive Officer
 

 

 
 
EXECUTIVE
 
 
/s/ William M. Perkins
  William M. Perkins  

 

 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------


 